Citation Nr: 1144943	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  04-22 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an increased initial disability rating for neurological impairment of the left lower extremity, rated as 10 percent disabling prior to September 11, 2007, and as 30 percent disabling as of that date.

2.  Entitlement to an effective date earlier than March 1, 1995, for the assignment of a separate disability rating for neurological impairment of the left lower extremity.


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Esquire


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1986 to May 1990.  He also had approximately three months of prior active duty. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which granted the Veteran a separate, 10 percent disability evaluation for L5-S1 radiculopathy affecting the left lower extremity, effective March 1, 1995. 

In June 2006, the Board issued a decision denying the claims.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a Memorandum Decision issued in July 2008, the Court vacated the June 2006 Board decision and remanded the case to the Board for additional action. 

In May 2009, the Board remanded the claims to the RO/Appeals Management Center (AMC), for additional action.  In July 2009, the RO issued a decision (1) finding no clear and unmistakable error in a previous RO decision granting a separate evaluation for radiculopathy of the left lower extremity due to degenerative disc disease of the lumbosacral spine and (2) increasing the rating for the left lower extremity to 30 percent effective September 11, 2007, the date the Veteran filed a claim for an increased rating.  The claim for an earlier effective date was denied in a July 2009 supplemental statement of the case (SSOC).

In October 2009, the Board again remanded the claims to the RO for additional action.  The case has been returned to the Board.

The Board notes that the Veteran is seeking an increased disability rating for neurological impairment of the left lower extremity.  While this claim originally arose from a claim for an increased disability rating for degenerative disc disease, the underlying rating for degenerative disc disease is not currently on appeal.


FINDINGS OF FACT

1.  Prior to August 1, 2002, neurological impairment of the left lower extremity was manifested by moderate incomplete paralysis of the sciatic nerve; the incomplete paralysis did not more nearly approximate moderately severe.

2.  From August 1, 2002, through February 19, 2002, neurological impairment of the left lower extremity was manifested by moderately severe incomplete paralysis of the sciatic nerve; the incomplete paralysis did not more nearly approximate severe.

3.  On and after February 20, 2007, neurological impairment of the left lower extremity has been manifested by severe incomplete paralysis with marked muscular atrophy; complete paralysis of the sciatic nerve with no active movement of the muscles below the knee was not shown.

4.  In February 2010, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeal for entitlement to an effective date earlier than March 1, 1995, for the assignment of a separate disability rating for neurological impairment of the left lower extremity is requested.


CONCLUSIONS OF LAW

1.  The criteria for disability rating of 20 percent, but no higher, for neurological impairment of the left lower extremity prior to August 1, 2002, have been met.      38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2011).





2.  The criteria for disability rating of 40 percent, but no higher, for neurological impairment of the left lower extremity from August 1, 2002, through February 19, 2007, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2011).

3.  The criteria for disability rating of 60 percent, but no higher, for neurological impairment of the left lower extremity beginning February 20, 2007, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2011).

4.  The criteria for withdrawal of a Substantive Appeal by the appellant on the issue of entitlement to an earlier effective date for a separate disability rating for neurological impairment of the left lower extremity have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn his appeal for entitlement to an effective date earlier than March 1, 1995, for the assignment of a separate disability rating for neurological impairment of the left lower extremity.  The withdrawal was made in written correspondence dated in February 2010.  In light of the foregoing, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this matter on appeal.



Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes that the Court has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects the originating agency provided the Veteran with all required notice by letters mailed in April 2004 and November 2009.  Although these letters were not sent until after the initial adjudication of the claim, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim in December 2009.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim.).

The record also reflects that the Veteran's service treatment records are of record, as are treatment records from non-VA medical providers identified by the Veteran as having relevant records.  The Veteran has also been afforded appropriate VA examinations.  Neither the Veteran nor his attorney has identified any other evidence that could be obtained to substantiate the claim.  The Board also is unaware of any such evidence.  Therefore, the Board is satisfied that the originating agency has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation. 

In sum, the Board is satisfied that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Accordingly, the Board will address the merits of the claim. 

Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011). 

Complete paralysis of the sciatic nerve warrants an 80 percent evaluation; with complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  Incomplete paralysis of the sciatic nerve warrants a 60 percent evaluation if it is severe with marked muscular atrophy, a 40 percent evaluation if it is moderately severe, a 20 percent evaluation if it is moderate or a 10 percent evaluation if it is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2011). 

Complete paralysis of the external popliteal nerve warrants a 40 percent evaluation; with complete paralysis of this nerve, there is foot drop with slight droop of the first phalanges of all toes; the foot cannot be dorsiflexed; extension of the proximal phalanges of the toes is lost; abduction of the foot is lost; adduction is weakened; and anesthesia covers the entire dorsum of the foot and toes.  Incomplete paralysis of this nerve warrants a 30 percent evaluation if it is severe, a 20 percent evaluation if it is moderate, or a 10 percent evaluation if it is mild.  38 C.F.R. § 4.124(a), Diagnostic Code 8521 (2011). 

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.        38 C.F.R. § 4.7.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.    38 C.F.R. § 4.21.

The evaluation of the same disability under various diagnoses is to be avoided.      38 C.F.R. § 4.14.  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002);     38 C.F.R. § 3.102 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Factual Background

In response to his claim, the Veteran had a VA neurological examination in October 1996.  The Veteran reported discomfort with his left leg and complained of having pain mostly with activity, which was limited due to the pain.  On neurologic examination, the Veteran walked comfortably, stepped and stood comfortably, but was reluctant to hop, in spite of no obvious muscle weakness or wasting.  Reflexes were 2+ for knee jerks and ankle jerks.  The Veteran claimed that he could not feel the pinprick on the whole left lower extremity which did not follow any dermatomal pattern.  He had no Babinski sign.  The examiner could not find any focal neurological abnormality, and found that the Veteran's symptoms were more subjective.  The sensory impairment of the left lower extremity did not anatomically correlate, and the examiner did not find the Veteran's complaints to be convincing.  The Veteran had no reflex changes and no muscle wasting.

Private treatment records dated in December 1995 reflect that the Veteran had developed intermittent left groin pain especially after standing or sitting for any length of time.  The pain was most pronounced when he attempted to climb out of his car.  The Veteran denied leg weakness or sensory loss.  On examination, there was a positive left straight leg raise at approximately 80 degrees.  There were normal muscle strength, tone, and muscle bulk in the lower extremities.  Deep tendon reflexes were 2+ and symmetric.  There was diminished pinprick over the left foot dorsum.  He was able to walk on his toes without difficulty and stand from a seated position without the use of his upper extremities.

The Veteran was afforded another VA neurological examination in March 1998.  The Veteran complained of pain that radiated down the back of his leg, into his buttocks, and into his foot.  The pain he described was a severe ache with burning sensation, numbness, and tingling.  The Veteran's leg discomfort was increased when he needed to drive long distances.  His leg pain and his back pain have affected his hobbies and private life.  On physical examination, the Veteran had full strength in all extremities.  Tone and bulk were normal.  Range of motion was normal.  Deep tendon reflexes were all 2+, and his plantar response was down going.  His sensory examination showed decreased sensation throughout the left leg with pinprick.

In March 1999, the Veteran was evaluated by a private neurosurgeon.  The Veteran complained of left lower extremity discomfort, which had become worse in the past two weeks.  The Veteran found it difficult to sit or stand for any period of time.  On examination, straight leg raising caused pain at 10 degrees on the left side and 20 degrees on the right side, causing left leg pain.  His left ankle jerk was diminished compared to the right.  Knee reflexes were normal.  The Veteran's strength was also normal.  No Babinski response was noted.

In May 2000, the Veteran was again seen by the private neurosurgeon where he noted that after his last appointment, his symptoms had improved.  Over the past several months, however, the Veteran experienced persistent numbness radiating down the left lower extremity, especially in the foot.  On physical examination, the Veteran's deep tendon reflexes were active and reflexic at the knee and absent at the left ankle.  Straight leg raising was negative bilaterally.  The Veteran had decreased sensation at the lateral aspect of the left foot and shin, as well as increased sensitivity in the dorsum of the foot.  In June 2000, the Veteran reported that he continued to have numbness in his left leg.  He did not have significant low back pain or even leg pain, only numbness and weakness in his calf.  On examination, the Veteran could not rise up on the toes of his left foot.  Left ankle jerk was absent.  On examination in October 2000, the left ankle jerk remained diminished to absent.  Straight leg raising caused discomfort at approximately 45 degrees.  The Veteran did not exhibit any focal motor weakness on the right side.

In January 2001, Dr. B. submitted a medical opinion about the Veteran's left lower extremity.  He did not examine the Veteran.  He reviewed the claims files and received the Veteran's history via telephone.  He opined that the Veteran had severe sciatica with loss of use of his left foot and left foot drop due to his service-connected degenerative disc disease of the lumbar spine.  He also noted that he believed that the Veteran's loss of use of the left foot, left foot drop, and sciatica were of such high severity that these residuals of his degenerative disc disease should be considered a separate disease entity for purposes of rating the residuals as a separate condition.

In May 2002, the Veteran was afforded a VA examination.  The Veteran complained of left leg pain.  On physical examination, the Veteran walked with a normal gait.  He had no dropfoot.  Examination of the Veteran's shoes revealed no abnormal wear, and nothing to suggest dropfoot.  The Veteran was able to get on both his heels and toes and take a few steps.  In a sitting position, the Veteran's motor examination, hip flexors and extenders, knee flexors and extenders, ankles and foot dorsiflexors, plantar flexors, foot evertors, and big toe extenders were all normal in strength.  A sensory examination reflected decreased sensation in the S1 distribution over the outer side of the left foot.  The examiner found that there was no paralysis of the sciatic nerve affecting the lower extremity.  There was a radicular pattern of the S1 nerve root and neuritis or neuralgia of the S1 nerve root present.  The examiner found that there was no evidence of left footdrop as a result of neurological disability.

In August 2002, the Veteran's chiropractor submitted a letter on his behalf, stating that the Veteran had left foot drop, +4/5 weakness in the left calf, weak left patellar reflex, absent Achilles reflexes, and hypoesthesia at the left lateral foot.

In December 2002, the Veteran had private nerve conduction studies performed, which confirmed left-sided polyradiculopathies primarily involving the L5-S1 nerve roots.  These radiculopathies were described as severe in degree and associated with chronic as well as active and ongoing denervation.  The physician found that the Veteran had sensory loss and weakness in the L5 innervated muscles which manifested itself as a left-sided foot drop.  

On a January 2003 private examination, the Veteran complained of pain in the left buttock, left groin, left leg, left ankle, and left foot.  The pain was aggravated by most activities and relieved with rest.  On physical examination, the Veteran's gait was normal.  He was unable to toe and heel walk on the left due to weakness.  Strength in the Veteran's lower extremities was normal and equal bilaterally in most muscle groups.  The Veteran had difficulty extending the left lower leg and had discomfort in his thigh posteriorly with straight leg raise on the left.  His deep tendon reflexes were 2+ and equal at the patella, but it was difficult to assess them in the Achilles tendon due to the Veteran's inability to relax.  Plantars were downgoing, and he had negative clonus.  He had no discomfort with internal and external rotation of the hip joint bilaterally.

In July 2003, the Veteran reported numbness involving the lateral aspect of his foot and in the calf region.  The Veteran had occasional stabbing and burning pain in the hamstring that could be intense.  There was no pain, numbness, or weakness on the left side.  The numbness primarily involved the left outer foot and heel.  Neurologic examination revealed a negative straight leg raise maneuver.  Strength in the upper leg was normal and symmetric except for some mild hamstring weakness on the left.  The Veteran was unable to toe walk on the left side and had difficulty heel walking on the left.  His left calf was three millimeters smaller than his right calf.  Reflexes were diminished at the knee and absent at the left ankle.  There was loss of sensibility involving the left lateral foot and heel.

In a March 2007 letter, the Veteran's private physician noted that on examination in February 2007, the Veteran described pain in the left lower leg, which was severe in degree when it occurred.  Neurological examination revealed atrophy of the left calf with a circumference on the left being 38.5 centimeters and 42.5 centimeters on the right.  He collapsed with heel walking bilaterally, worse on the left.  The Veteran could not toe walk on the left and had difficulty toe walking on the right.  The Veteran had an altered gait.

In January 2008, the Veteran had another neurological VA examination.  The Veteran complained of throbbing, aching, and cramping in the left leg.  He stated that he had to walk with a limp.  On physical examination, power, tone, and bulk were normal in the iliopsoas and hamstrings.  The Veteran had marked weakness in the foot dorsiflexion and foot plantar flexion of the left leg.  He had marked atrophy of the left gastrocnemius.  He had essentially no muscle bulk in the left gastrocnemius.  There was a marked difference when comparing the right and left leg.  The Veteran had fasciculations in what remained of his left gastrocnemius.  He had decreased sensation in S1 distribution in the left leg.  Left ankle reflex was absent.  The Veteran was diagnosed with severe weakness of the left lower extremity.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability. The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes. 

Currently, the Veteran's neurological impairment of the left lower extremity is rated as 10 percent disabling prior to September 11, 2007, and as 30 percent disabling as of that date.  The Veteran's disability is currently rated under 38 C.F.R. § 4.124(a), Diagnostic Code 8521, covering paralysis of the external popliteal nerve.

The Board first notes that the Veteran is more appropriately rated under 38 C.F.R. § 4.124(a), Diagnostic Code 8520, covering paralysis of the sciatic nerve.  The Veteran has consistently been diagnosed with sciatica.  As such, this Diagnostic Code is more appropriate in rating the Veteran's left lower extremity disability.  It also affords the Veteran a higher rating than Diagnostic Code 8521.

The Board finds that the following staged ratings should be assigned for the Veteran's neurological impairment of the left lower extremity: 20 percent prior to August 1, 2002; 40 percent from August 1, 2002, through February 19, 2007; and 60 percent beginning February 19, 2007, under Diagnostic Code 8520, covering paralysis of the sciatic nerve.  The reasons are as follows.

Applying the rating criteria to the evidence above, the Board finds that a rating of 20 percent, but no higher, is warranted prior to August 1, 2002.  A rating of 20 percent for the sciatic nerve is warranted for moderate, incomplete paralysis, and a rating in excess of 20 percent requires more severe (moderately severe or higher) incomplete or complete paralysis.  In this case the medical evidence of record reflects that prior to August 1, 2002, the Veteran's left lower extremity had full strength, with normal muscle tone and muscle bulk.  The Veteran had some periods of reduced pinprick in his left lower extremity, along with pain and numbness, and he also had some findings of absent left ankle jerk.  The Board accordingly finds that the Veteran's symptoms more nearly approximate a 20 percent rating for this period, representing a moderate, incomplete paralysis of the sciatic nerve.  The Veteran, however, has not met the criteria for a rating in excess of 20 percent, as his symptoms during this time period were mostly sensory with absent left ankle jerk.  The Veteran had full muscle strength, tone, and bulk of the left lower extremity, as well as a normal gait.  Although Dr. B. indicated that the Veteran had left foot drop as early as December 2001, on examination (including VA examination in May 2002) the Veteran was found to have no left foot drop.  Notably, Dr. B. did not examine the Veteran.  As such, the Board affords his statement as to whether the Veteran had foot drop at that time less probative weight than the statements by the examiners who were able to examine the Veteran and his shoes and determine that foot drop was not present.  Accordingly, the Board finds that a rating of 20 percent is appropriate for this time period.

Applying the rating criteria to the evidence above, the Board finds that a rating of 40 percent, but no higher, is warranted from August 1, 2002, through February 19, 2007.  On August 1, 2002, the Veteran's chiropractor noted that the Veteran suffered from left foot drop.  In December 2002, testing revealed that the Veteran was suffering from severe and chronic radiculopathies.  The Veteran's physician also found that he had sensory loss and weakness in the L5 innervated muscles which manifested itself as a left-sided foot drop.  In July 2003, the Veteran's left calf muscle was beginning to show signs of mild atrophy.  For these reasons, the Board finds that the Veteran's symptomatology from August 1, 2002, through February 19, 2007, more nearly approximates a 40 percent rating, representing moderately severe incomplete paralysis.  A higher, 60 percent rating, is not warranted for this time period because the Veteran did not suffer from marked muscular atrophy at this time.  The noted atrophy during this time period was that the Veteran's left calf was three millimeters smaller than his right calf.

Applying the rating criteria to the evidence above, the Board finds that a rating of 60 percent, but no higher, is warranted on and after February 20, 2007.  Neurological examination in February 2007 revealed atrophy of the left calf with a circumference on the left being 38.5 centimeters and 42.5 centimeters on the right.  In January 2008, the Veteran was found to have marked atrophy (no muscle bulk) of the left gastrocnemius.  As such, the Board finds that the Veteran's symptomatology on and after February 20, 2007, more nearly approximates a 60 percent rating, representing severe incomplete paralysis with marked muscle atrophy.  A higher, 80 percent rating, is not warranted for this time period because complete paralysis of the sciatic nerve has not been shown.


Extra-Schedular Consideration

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1). 

The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects the manifestations of the disability are contemplated by the schedular criteria.  In sum, there are no demonstrated symptoms or impairment suggesting that the average industrial impairment from his disabilities would be in excess of that contemplated by the assigned ratings, to include the increases granted herein.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.


							(CONTINUED ON NEXT PAGE)

ORDER

The Board having determined that neurological impairment of the left lower extremity warrants a disability rating of 20 percent prior to August 1, 2002, a 40 percent rating from August 1, 2002, through February 19, 2007, and a 60 percent rating on and after February 20, 2007, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.

The appeal for entitlement to an effective date earlier than March 1, 1995, for the assignment of a separate disability rating for neurological impairment of the left lower extremity is dismissed.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


